DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.
Applicant's amendment and response received 01/31/2022, responding to the 11/18/2021 Office Action provided in the rejections of claims 1-12 and 14-21, wherein at least independent claims 1, 8 and 15 have been amended.  Claims 1-12 and 14-21 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
3.	Applicant’s arguments with respect to newly amended independent claims 1, 8 and 15  and claims 2-7, 9-12, 14 and 16-21 on pages 8-19 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see McCowan (Art newly made of record), Kryloff (Art of record) and Patsenker (Art of record)  as applied below, as they further teach such use.
 
Claim Rejections – 35 USC § 101

4.	Prior rejection is circumvented by claim amendments.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malasky et al., US 2008/0127169 (hereinafter Malasky) in view of Kryloff et al.,  US 20030028867 (hereinafter Kryloff) in view of McCowan et al.,  US 10,931,650 (hereinafter McCowan).
   In regards to claim 1, Malasky teaches:
A computer-implemented method comprising: intercepting, by one or more processors, a deployment resource associated with software prior to deploying the software to a node (p. 7, [0065], see a first installation package can be obtained 510 for installing software. The package can be pulled from a specific location (local or remote) or be received in response to another action… The first installation package is a cross-platform installation package distributed for installation on multiple different platforms. The first installation package can be used to install an application on multiple, different computer platforms).
the deployment resource comprises configuration data (p. 2, [0011], see the virtual machine configured to create a virtualized environment between the computer platform and a software application programmed to operate on the virtual machine; and one or more computers operable to obtain application information for the software application to be installed on the computer platform, obtain a template executable including machine code native to the computer platform, and add the application information to the template executable to form an application executable on the computer platform) and (p. 3, [0028], see the source materials can be source code, machine code, libraries, data, documentation, configuration information, icons, or any other resource that can be used by an application or installation procedure) (emphasis added). 
Malasky doesn’t explicitly teach:             
identifying that a required user generated digital signature is necessary for deployment of the software.
However, Kryloff teaches such use: (p. 1, [0003], see software vendors are continually fixing, modifying, and enhancing the computer programs supplied to their customers. Typically, such changes are in response to bugs found in the programs… the customer installs the new version of the software on his or her computer. The installation process generally results in the old version of the program being overwritten with the new version. The same problems arise with fixing or modifying the contents of files or folders) and (p. 5, [0065-0066], see as mentioned above, the .ZIP patch file 96 and the self-extracting .ZIP patch file 98 may include a rules-based form of intelligence 102 to detect the presence of the appropriate files to be patched and to determine how the patching process should proceed. Also as mentioned above, the present invention provides the capability of compressing 94 the patch files 92 into .ZIP patch files 96 or self-extracting .ZIP patch files 98 including encryption and authentication 104 using digital signatures for combining, compressing, signing, and transporting the patch data. and subsequently to authenticate and decrypt those files upon extraction) (emphasis added).
responsive to verifying the presence and authenticity of the required user generated digital signature, deploying the software to the node in accordance with the deployment resource.
However, Kryloff teaches such use: (p. 2, [0023], see in another aspect of the invention, multiple patch files are combined into a portable archive used to transfer a collection of patches more efficiently using compression, authentication and encryption. The portable archive includes features to detect the presence of the files to be patched on a target system and then applies the sequence of patches automatically) and (p. 2, [0024], see the patch archive will include encryption and authentication using digital signatures to secure the contents from unauthorized access and to validate the identity of the creator of the archive) and (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the integrity of the .ZIP file has been compromised. Encrypting a file denies access by unauthorized users to the file's contents) (emphasis added). 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff 
Malasky and Kryloff, in particular Malasky doesn’t explicitly teach:
the digital signature comprising a message digest of at least a portion of the deployment resource encrypted with a private key of the required user; verifying, by one or more processors, presence and authenticity of the required user generated digital signature within the deployment resource.
However, McCowan teaches such use: (column 10, lines 10-30, see among other potential elements, the digital signature will contain an encrypted hash of the 3.sup.rd Party App and the Public Key corresponding to the Private Key used to encrypt the original hash. The following steps are an embodiment of a 3.sup.rd Party App authentication process. 1) Securely download 3.sup.rd Party App from the Digital Identity 3.sup.rd Party Online App Store (or, optionally, from other trusted download site) 2) From the 3.sup.rd Party App, extract the digital signature (previously created with the Validation Server using its Private Key) 3) Extract the Validation Server's Public Key from the digital signature 4) Decrypt the digital signature's original hash using the Public Key 5) Hash the 3.sup.rd Party App using the algorithm specified by the digital signature 6) Compare he original (decrypted) hash to the newly computed hash 7) If the hashes match, then the 3.sup.rd Party App validates as unmodified) and (column 8, lines 74-51, see once the testing of the 3.sup.rd Party App passes the verification and 
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff and McCowan before him or her, to modify the system of Malasky and Kryloff, in particular Malasky to include the teachings of McCowan, as a  system for building digital identities for applications, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to utilize a digital signature, as suggested by McCowan (column 10, lines 10-30, column 20, lines 50-67).      

   In regards to claim 8, Malasky teaches:
A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, wherein the one or more computer readable storage media are not transitory signals per se, the program instructions comprising: program instructions to intercept a deployment resource associated 
the deployment resource comprises configuration data; program instructions to (p. 2, [0011], see the virtual machine configured to create a virtualized environment between the computer platform and a software application programmed to operate on the virtual machine; and one or more computers operable to obtain application information for the software application to be installed on the computer platform, obtain a template executable including machine code native to the computer platform, and add the application information to the template executable to form an application executable on the computer platform) and (p. 3, [0028], see the source materials can be source code, machine code, libraries, data, documentation, configuration information, icons, or any other resource that can be used by an application or installation procedure) (emphasis added). 
Malasky doesn’t explicitly teach:
identify that a required user generated digital signature is necessary for deployment of the software.
and subsequently to authenticate and decrypt those files upon extraction) (emphasis added).
responsive to verifying the presence and authenticity of the required user generated digital signature, to deploy the software to the node in accordance with the deployment resource.
However, Kryloff teaches such use: (p. 2, [0023], see in another aspect of the invention, multiple patch files are combined into a portable archive used to transfer a collection of patches more efficiently using compression, authentication and encryption. The portable archive includes features to detect the presence of the files to be patched on a target and then applies the sequence of patches automatically) and (p. 2, [0024], see the patch archive will include encryption and authentication using digital signatures to secure the contents from unauthorized access and to validate the identity of the creator of the archive) and (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the integrity of the .ZIP file has been compromised. Encrypting a file denies access by unauthorized users to the file's contents) (emphasis added). 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067]).      
Malasky and Kryloff, in particular Malasky doesn’t explicitly teach:
the digital signature comprising a message digest of at least a portion of the deployment resource encrypted with a private key of the required user; program instructions to verify presence and authenticity of the required 
However, McCowan teaches such use: (column 10, lines 10-30, see among other potential elements, the digital signature will contain an encrypted hash of the 3.sup.rd Party App and the Public Key corresponding to the Private Key used to encrypt the original hash. The following steps are an embodiment of a 3.sup.rd Party App authentication process. 1) Securely download 3.sup.rd Party App from the Digital Identity 3.sup.rd Party Online App Store (or, optionally, from other trusted download site) 2) From the 3.sup.rd Party App, extract the digital signature (previously created with the Validation Server using its Private Key) 3) Extract the Validation Server's Public Key from the digital signature 4) Decrypt the digital signature's original hash using the Public Key 5) Hash the 3.sup.rd Party App using the algorithm specified by the digital signature 6) Compare he original (decrypted) hash to the newly computed hash 7) If the hashes match, then the 3.sup.rd Party App validates as unmodified) and (column 8, lines 74-51, see once the testing of the 3.sup.rd Party App passes the verification and validation tests, the Validation Server cryptographically digitally signs the app using a user-verifiable signing process (e.g., SHA-256 with a Hashed Message Authentication Code) and (column 14, lines 61-66, see cryptographic operations: securely perform encryption, decrypting, signature verification, signature generation, etc. according to the necessary security standards and guidelines Comply with required industry, government, or user-selected security standards).  
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.

  
   In regards to claim 15, Malasky teaches:
A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to intercept a deployment resource associated with software prior to deploying the software to a node (p. 7, [0065], see a first installation package can be obtained 510 for installing software. The package can be pulled from a specific location (local or remote) or be received in response to another action… The first installation package is a cross-platform installation package distributed for installation on multiple different platforms. The first installation package can be used to install an application on multiple, different computer platforms).
the deployment resource comprises configuration data; program instructions to (p. 2, [0011], see the virtual machine configured to create a virtualized environment between the computer platform and a software application programmed to operate on the virtual machine; and one or more computers operable to obtain application information for the software application to be installed on the computer platform, obtain a template executable including machine code native to the computer platform, and add the application information to the template executable to form an application executable on the computer platform) and (p. 3, [0028], see the source materials can be source code, machine code, libraries, data, documentation, configuration information, icons, or any other resource that can be used by an application or installation procedure) (emphasis added). 
Malasky doesn’t explicitly teach:
identify that a required user generated digital signature is necessary for deployment of the software.
However, Kryloff teaches such use: (p. 1, [0003], see software vendors are continually fixing, modifying, and enhancing the computer programs supplied to their customers. Typically, such changes are in response to bugs found in the programs… the customer installs the new version of the software on his or her computer. The installation process generally results in the old version of the program being overwritten with the new version. The same problems arise with fixing or modifying the contents of files or folders) and (p. 5, [0065-0066], see as mentioned above, the .ZIP patch file 96 and the self-extracting .ZIP patch file 98 may include a rules-based form of intelligence 102 to and subsequently to authenticate and decrypt those files upon extraction) (emphasis added).
responsive to verifying the presence and authenticity of the required user generated digital signature, to deploy the software to the node in accordance with the deployment resource.
However, Kryloff teaches such use: (p. 2, [0023], see in another aspect of the invention, multiple patch files are combined into a portable archive used to transfer a collection of patches more efficiently using compression, authentication and encryption. The portable archive includes features to detect the presence of the files to be patched on a target system and then applies the sequence of patches automatically) and (p. 2, [0024], see the patch archive will include encryption and authentication using digital signatures to secure the contents from unauthorized access and to validate the identity of the creator of the archive) and (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067]).      
Malasky and Kryloff, in particular Malasky doesn’t explicitly teach:
the digital signature comprising a message digest of at least a portion of the deployment resource encrypted with a private key of the required user; program instructions to verify presence and authenticity of the required user generated digital signature within the deployment resource; program instructions.
However, McCowan teaches such use: (column 10, lines 10-30, see among other potential elements, the digital signature will contain an encrypted hash of the 3.sup.rd Party App and the Public Key corresponding to the Private Key used to encrypt the original hash. The following steps are an embodiment of a 3.sup.rd Party App authentication process. 1) Securely download 3.sup.rd Party App from the Digital Identity 3.sup.rd Party Online App Store (or, optionally, from other trusted download 
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff and McCowan before him or her, to modify the system of Malasky and Kryloff, in particular Malasky to include the teachings of McCowan, as a  system for building digital identities for applications, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to utilize a digital signature, as suggested by McCowan (column 10, lines 10-30, column 20, lines 50-67).      

   In regards to claim 21, Malasky teaches:
an admission controller intercepts the deployment resource associated with the software prior to deployment of the software to the node (Fig. 5, Obtain a first installation package distributed for installation on multiple different platforms, 320 Convert the first installation package, 530 Initiate installation on the target platform), (p. 7, [0065], see a first installation package can be obtained 510 for installing software. The package can be pulled from a specific location (local or remote) or be received in response to another action… The first installation package is a cross-platform installation package distributed for installation on multiple different platforms. The first installation package can be used to install an application on multiple, different computer platforms).

7.	Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malasky in view of Kryloff  in view of McCowan in view of  Patsenker et al., US Patent No. 8646070 (hereinafter Patsenker). 
In regards to claims 1, 8 and 15 the rejections above are incorporated respectively.
   In regards to claim 2, Malasky doesn’t explicitly teach:
identifying that the required user generated digital signature is necessary for deployment of the software.
However, Kryloff teaches such use: (p. 1, [0003], see software vendors are continually fixing, modifying, and enhancing the computer programs supplied to their customers. and subsequently to authenticate and decrypt those files upon extraction) (emphasis added).
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067]).      

verifying the presence and the authenticity of the required user generated digital signature within the deployment resource comprises verifying, that the required user generated digital signature specified in the admission policy is present within the deployment resource.
However, McCowan teaches such use: (column 10, lines 10-30, see among other potential elements, the digital signature will contain an encrypted hash of the 3.sup.rd Party App and the Public Key corresponding to the Private Key used to encrypt the original hash. The following steps are an embodiment of a 3.sup.rd Party App authentication process. 1) Securely download 3.sup.rd Party App from the Digital Identity 3.sup.rd Party Online App Store (or, optionally, from other trusted download site) 2) From the 3.sup.rd Party App, extract the digital signature (previously created with the Validation Server using its Private Key) 3) Extract the Validation Server's Public Key from the digital signature 4) Decrypt the digital signature's original hash using the Public Key 5) Hash the 3.sup.rd Party App using the algorithm specified by the digital signature 6) Compare he original (decrypted) hash to the newly computed hash 7) If the hashes match, then the 3.sup.rd Party App validates as unmodified) and (column 8, lines 74-51, see once the testing of the 3.sup.rd Party App passes the verification and validation tests, the Validation Server cryptographically digitally signs the app using a user-verifiable signing process (e.g., SHA-256 with a Hashed Message Authentication Code) and (column 14, lines 61-66, see cryptographic operations: securely perform encryption, decrypting, signature verification, signature generation, etc. according to the 
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff and McCowan before him or her, to modify the system of Malasky and Kryloff, in particular Malasky to include the teachings of McCowan, as a  system for building digital identities for applications, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to utilize a digital signature, as suggested by McCowan (column 10, lines 10-30, column 20, lines 50-67).      
Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
retrieving, by one or more processors, an admission policy, the admission policy specifies the required user generated digital signature that is necessary for deployment of the software; and the admission policy is external to the deployment resource.
However, Patsenker teaches such use: (Fig. 3, 3010 Manage certificate, 3020 produce signature, 3030 install agents) and (Fig. 4, 4010 Generate certificate, 4020 Sign scripts and archive files, 4030 provide certificate to master agent, 4040 at master agent, receive and save certificate, 4050 send file and digital signature of file to master agent, 4060 at master agent, verify signature using certificate, 4070 signature valid, 4080 proceed with installation) (emphasis added). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Patsenker before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Patsenker, as a  system for validating data management system, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Patsenker (Fig. 3,  column 12, lines 1-26).      

   In regards to claim 5, Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
the admission policy further specifies, in the deployment resource, (1) a plurality of sections of a configuration file and (ii) a corresponding user signature required for each section of the plurality of sections.
However, Patsenker teaches such use: (column 4, lines 61-64, see the media repository stores new agent installation packages 151, including files and signatures as described below, that can be used to install operating agents 106 onto the host computer systems 104) and (column 6, lines 51-55, see signatures 220 for files 210 are produced, e.g., at server 110, in connection with the certificate, for use in agent installation packages 151 (step 3020). Agents 106 are installed using one or more of files 210 which are authenticated, e.g., after receipt by master agent 107 (step 3030)). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Patsenker before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Patsenker, as a  system for validating data management system, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Patsenker (Fig. 3,  column 12, lines 1-26).      

   In regards to claim 9, Malasky doesn’t explicitly teach:
•	program instructions to identify that the required user generated digital signature is necessary for deployment of the software comprise program instructions, collectively stored on the one or more computer readable storage media.
However, Kryloff teaches such use: (p. 1, [0003], see software vendors are continually fixing, modifying, and enhancing the computer programs supplied to their customers. Typically, such changes are in response to bugs found in the programs… the customer installs the new version of the software on his or her computer. The installation process generally results in the old version of the program being overwritten with the new version. The same problems arise with fixing or modifying the contents of files or folders) and (p. 5, [0065-0066], see as mentioned above, the .ZIP patch file 96 and the self-extracting .ZIP patch file 98 may include a rules-based form of intelligence 102 to and subsequently to authenticate and decrypt those files upon extraction) (emphasis added).
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067]).      
Malasky and Kryloff, in particular Malasky doesn’t explicitly teach:
program instructions to verify the presence and the authenticity of the required user generated digital signature within the deployment resource comprises program instructions, collectively stored on the one or more computer readable storage media, 

However, McCowan teaches such use: (column 10, lines 10-30, see among other potential elements, the digital signature will contain an encrypted hash of the 3.sup.rd Party App and the Public Key corresponding to the Private Key used to encrypt the original hash. The following steps are an embodiment of a 3.sup.rd Party App authentication process. 1) Securely download 3.sup.rd Party App from the Digital Identity 3.sup.rd Party Online App Store (or, optionally, from other trusted download site) 2) From the 3.sup.rd Party App, extract the digital signature (previously created with the Validation Server using its Private Key) 3) Extract the Validation Server's Public Key from the digital signature 4) Decrypt the digital signature's original hash using the Public Key 5) Hash the 3.sup.rd Party App using the algorithm specified by the digital signature 6) Compare he original (decrypted) hash to the newly computed hash 7) If the hashes match, then the 3.sup.rd Party App validates as unmodified) and (column 8, lines 74-51, see once the testing of the 3.sup.rd Party App passes the verification and validation tests, the Validation Server cryptographically digitally signs the app using a user-verifiable signing process (e.g., SHA-256 with a Hashed Message Authentication Code) and (column 14, lines 61-66, see cryptographic operations: securely perform encryption, decrypting, signature verification, signature generation, etc. according to the necessary security standards and guidelines Comply with required industry, government, or user-selected security standards).  
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.

Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff and McCowan before him or her, to modify the system of Malasky and Kryloff, in particular Malasky to include the teachings of McCowan, as a  system for building digital identities for applications, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to utilize a digital signature, as suggested by McCowan (column 10, lines 10-30, column 20, lines 50-67).      
Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
retrieve an admission policy; the admission policy specifies the required user generated digital signature that is necessary for deployment of the software; and the admission policy is external to the deployment resource.

(Fig. 4, 4010 Generate certificate, 4020 Sign scripts and archive files, 4030 provide certificate to master agent, 4040 at master agent, receive and save certificate, 4050 send file and digital signature of file to master agent, 4060 at master agent, verify signature using certificate, 4070 signature valid, 4080 proceed with installation) (emphasis added). 
Malasky, Kryloff, McCowan and Patsenker are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Patsenker before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Patsenker, as a  system for validating data management system, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Patsenker (Fig. 3,  column 12, lines 1-26).      

   In regards to claim 12, Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
the admission policy further specifies, in the deployment resource, (1) a plurality of sections of a configuration file and (ii) a corresponding user signature required for each section of the plurality of sections.

Malasky, Kryloff, McCowan and Patsenker are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Patsenker before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Patsenker, as a  system for validating data management system, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Patsenker (Fig. 3,  column 12, lines 1-26).      

   In regards to claim 16, Malasky doesn’t explicitly teach:
program instructions to identify that the required user generated digital signature is necessary for deployment of the software comprise program instructions, collectively stored on the 
However, Kryloff teaches such use: (p. 1, [0003], see software vendors are continually fixing, modifying, and enhancing the computer programs supplied to their customers. Typically, such changes are in response to bugs found in the programs… the customer installs the new version of the software on his or her computer. The installation process generally results in the old version of the program being overwritten with the new version. The same problems arise with fixing or modifying the contents of files or folders) and (p. 5, [0065-0066], see as mentioned above, the .ZIP patch file 96 and the self-extracting .ZIP patch file 98 may include a rules-based form of intelligence 102 to detect the presence of the appropriate files to be patched and to determine how the patching process should proceed. Also as mentioned above, the present invention provides the capability of compressing 94 the patch files 92 into .ZIP patch files 96 or self-extracting .ZIP patch files 98 including encryption and authentication 104 using digital signatures for combining, compressing, signing, and transporting the patch data. The present invention also allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file or a self-extracting .ZIP file, and subsequently to authenticate and decrypt those files upon extraction) (emphasis added).
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, 
 Malasky and Kryloff, in particular Malasky doesn’t explicitly teach:
program instructions to verify the presence and the authenticity of the required user generated digital signature within the deployment resource comprises program instructions, collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to verify that the required user generated digital signature specified in the admission policy is present within the deployment resource.
However, McCowan teaches such use: (column 10, lines 10-30, see among other potential elements, the digital signature will contain an encrypted hash of the 3.sup.rd Party App and the Public Key corresponding to the Private Key used to encrypt the original hash. The following steps are an embodiment of a 3.sup.rd Party App authentication process. 1) Securely download 3.sup.rd Party App from the Digital Identity 3.sup.rd Party Online App Store (or, optionally, from other trusted download site) 2) From the 3.sup.rd Party App, extract the digital signature (previously created with the Validation Server using its Private Key) 3) Extract the Validation Server's Public Key from the digital signature 4) Decrypt the digital signature's original hash using the Public Key 5) Hash the 3.sup.rd Party App using the algorithm specified by the digital signature 6) Compare he original (decrypted) hash to the newly computed hash 7) If the hashes match, then the 3.sup.rd Party App validates as unmodified) and (column 8, 
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff and McCowan before him or her, to modify the system of Malasky and Kryloff, in particular Malasky to include the teachings of McCowan, as a  system for building digital identities for applications, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to utilize a digital signature, as suggested by McCowan (column 10, lines 10-30, column 20, lines 50-67).      
Malasky, Kryloff and McCowan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff and McCowan before him or her, to modify the system of Malasky and Kryloff, in particular Malasky to include the teachings of McCowan, as a  system for building digital identities 
Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
retrieve an admission policy; the admission policy specifies the required user generated digital signature that is necessary for deployment of the software; and the admission policy is external to the deployment resource.
However, Patsenker teaches such use: (Fig. 3, 3010 Manage certificate, 3020 produce signature, 3030 install agents) and (Fig. 4, 4010 Generate certificate, 4020 Sign scripts and archive files, 4030 provide certificate to master agent, 4040 at master agent, receive and save certificate, 4050 send file and digital signature of file to master agent, 4060 at master agent, verify signature using certificate, 4070 signature valid, 4080 proceed with installation) (emphasis added). 
Malasky, Kryloff, McCowan and Patsenker are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Patsenker before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Patsenker, as a  system for validating data management system, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide 
  
   In regards to claim 19, Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
the admission policy further specifies, in the deployment resource, (1) a plurality of sections of a configuration file and (ii) a corresponding user signature required for each section of the plurality of sections.
However, Patsenker teaches such use: (column 4, lines 61-64, see the media repository stores new agent installation packages 151, including files and signatures as described below, that can be used to install operating agents 106 onto the host computer systems 104) and (column 6, lines 51-55, see signatures 220 for files 210 are produced, e.g., at server 110, in connection with the certificate, for use in agent installation packages 151 (step 3020). Agents 106 are installed using one or more of files 210 which are authenticated, e.g., after receipt by master agent 107 (step 3030)). 
Malasky, Kryloff, McCowan and Patsenker are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Patsenker before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Patsenker, as a  system for validating data management system, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide .      

8.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malasky in view of Kryloff in view of McCowan in view of Rossett et al., U.S. 2019/0268164 (hereinafter Rossett). 
In regards to claims 1, 8 and 15 the rejections above are incorporated respectively.
   In regards to claim 3, Malasky doesn’t explicitly teach:
appending, by one or more processors, a user digital signature and identification of the section within the deployment resource.
However, Kryloff teaches such use: (p. 2, [0024], see the patch archive will include encryption and authentication using digital signatures to secure the contents from unauthorized access and to validate the identity of the creator of the archive) and (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the integrity of the .ZIP file has been compromised. Encrypting a file denies access by unauthorized users to the file's contents). 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.

Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
receiving, by one or more processors, a selection of a section within the deployment resource for the required user to sign; encrypting, by one or more processors, the selected section with a hash function and private key.
However, Rossetti teaches such use: (p. 8, [0054], see build the first project file into a first executable file; and sign the first executable file with the first signature, resulting in a first certified executable) and (p. 4, [0026], see a signature may also be generated based on certificates or other keys associated with an application owner. In some examples, a codesign engine (e.g., codesign engines 163, 165, 167A, 167B) may further include capabilities to perform platform specific modifications to compiled executable binary programs as necessary for executing applications on such platforms. In an example, a codesign engine (e.g., codesign engines 163, 165, 167A, 167B) includes validation modules to validate a signature (e.g., signatures 147 and 148) before insertion) (emphasis added). 
Malasky, Kryloff, McCowan and Rossetti are analogous art because they are from the same field of endeavor, software deployment.


   In regards to claim 10, Malasky doesn’t explicitly teach:
program instructions, collectively stored on the one or more computer readable storage media, to append the required user generated digital signature and identification of the section within the deployment resource.
However, Kryloff teaches such use: (p. 2, [0024], see the patch archive will include encryption and authentication using digital signatures to secure the contents from unauthorized access and to validate the identity of the creator of the archive) and (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the integrity of the .ZIP file has been compromised. Encrypting a file denies access by unauthorized users to the file's contents). 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.

Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
program instructions, collectively stored on the one or more computer readable storage media, to receive a selection of a section within the deployment resource for the required user to sign; program instructions, collectively stored on the one or more computer readable storage media, to encrypt the selected section with a hash function and the private key.
However, Rossetti teaches such use: (p. 8, [0054], see build the first project file into a first executable file; and sign the first executable file with the first signature, resulting in a first certified executable) and (p. 4, [0026], see a signature may also be generated based on certificates or other keys associated with an application owner. In some examples, a codesign engine (e.g., codesign engines 163, 165, 167A, 167B) may further include capabilities to perform platform specific modifications to compiled executable binary programs as necessary for executing applications on such platforms. In an example, a codesign engine (e.g., codesign engines 163, 165, 167A, 167B) includes validation modules to validate a signature (e.g., signatures 147 and 148) before insertion) (emphasis added). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Rossetti before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Rossetti, as a system for singing platform-independent code, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to sign code, as suggested by Rossetti (p. 8, [0054], p. 10, [0077]).      

   In regards to claim 17, Malasky doesn’t explicitly teach:
append the required user generated digital signature and identification of the section within the deployment resource.
However, Kryloff teaches such use: (p. 2, [0024], see the patch archive will include encryption and authentication using digital signatures to secure the contents from unauthorized access and to validate the identity of the creator of the archive) and (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the integrity of the .ZIP file has been compromised. Encrypting a file denies access by unauthorized users to the file's contents). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067] ).      
Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
receive a selection of a section within the deployment resource for the required user to sign; program instructions, collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to encrypt the selected section with a hash function and the private key; and program instructions, collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors.
However, Rossetti teaches such use: (p. 8, [0054], see build the first project file into a first executable file; and sign the first executable file with the first signature, resulting in a first certified executable) and (p. 4, [0026], see a signature may also be generated based on certificates or other keys associated with an application owner. In some examples, a codesign engine (e.g., codesign engines 163, 165, 167A, 167B) may further include capabilities to perform platform specific modifications to compiled 
Malasky, Kryloff, McCowan and Rossetti are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Rossetti before him or her, to modify the system of Malasky, Kryloff and McCowan, in particular Malasky to include the teachings of Rossetti, as a system for singing platform-independent code, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to sign code, as suggested by Rossetti (p. 8, [0054], p. 10, [0077]).      

9.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malasky in view of Kryloff in view of McCowan in view of Rossett in view of Koponen et al., U.S. Patent No. 10,719,373 (hereinafter Koponen). 
In regards to claims 1, 3, 8, 10, 15 and 17 the rejections above are incorporated accordingly.
In regards to claim 4, Malasky doesn’t explicitly teach:
verifying the presence and the authenticity of the required user generated digital signature comprises: decrypting, by one or more processors, the required user generated digital signature.

Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067] ).      
Malasky, Kryloff, McCowan and Rossett, in particular Malasky doesn’t explicitly teach:
comparing, by one or more processors, a resulting hash function to a hash function associated with data at the section.

Malasky, Kryloff, McCowan, Rossett and Koponen are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan, Rossett and Koponen before him or her, to modify the system of Malasky Kryloff, McCowan and Rossett, in particular Malasky to include the teachings of Koponen, as a  system for validating policies, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Koponen (column 30, lines 58-67, p. 35, lines 46-60).      
     
In regards to claim 11, Malasky doesn’t explicitly teach:
program instructions to verify the presence and the authenticity of the required user generated digital signature comprise: program instructions to decrypt the required user generated digital signature.
However, Kryloff teaches such use: (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067] ).      
Malasky, Kryloff McCowan and Rossett, in particular Malasky doesn’t explicitly teach:
program instructions to compare a resulting hash function to a hash function associated with data at the section.
However, Koponen teaches such use: (column 30, lines 58-67, see the verification process 1500 then verifies the signature (at 1515) by using the recomputed full hash and the public key.  Specifically, the verification process 1500 first verifies that the 
Malasky, Kryloff, McCowan, Rossett and Koponen are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan, Rossett and Koponen before him or her, to modify the system of Malasky Kryloff, McCowan and Rossett, in particular Malasky to include the teachings of Koponen, as a  system for validating policies, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Koponen (column 30, lines 58-67, p. 35, lines 46-60).      

   In regards to claim 18, Malasky doesn’t explicitly teach:
verify the presence and the authenticity of the required user generated digital signature comprise: program instructions to decrypt the required user generated digital signature; and program instructions to 
However, Kryloff teaches such use: (p. 3, [0025], see the invention also includes an authentication and encryption function, which allows a user to digitally sign and encrypt individual patch files archived in a .ZIP file and subsequently authenticate and decrypt those files upon extraction. Upon receiving a digitally signed .ZIP file, one can detect whether the integrity of the .ZIP file has been compromised. Encrypting a file denies 
Malasky and Kryloff are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky and Kryloff before him or her, to modify the system of Malasky to include the teachings of Kryloff, as a software patch generator, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a digital signature as suggested by Kryloff (p. 3, [0025], p. 5, [0067] ).      
Malasky, Kryloff, McCowan and Rossett, in particular Malasky doesn’t explicitly teach:
compare a resulting hash function to a hash function associated with data at the section.
However, Koponen teaches such use: (column 30, lines 58-67, see the verification process 1500 then verifies the signature (at 1515) by using the recomputed full hash and the public key.  Specifically, the verification process 1500 first verifies that the public key is valid using the certificate.  Then, the verification process 1500 computes the signature of the recomputed hash using the public key and compares it to the downloaded signature).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan, Rossett and Koponen before him or her, to modify the system of Malasky Kryloff, McCowan and Rossett, in particular Malasky to include the teachings of Koponen, as a  system for validating policies, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to verify a signature, as suggested by Koponen (column 30, lines 58-67, p. 35, lines 46-60).      

10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malasky in view of Kryloff in view of McCowan in view of Rossett in view of McLennan et al., U.S. Patent No. 8,244,831 (hereinafter McLennan). 
In regards to claims 1, 3, 8, and 10 the rejections above are incorporated accordingly.
   In regards to claim 7, Malasky, Kryloff, McCowan and Rossett, in particular Malasky doesn’t explicitly teach:
the required user generated digital signature and (ii) identification of the section within the deployment resource are each appended to an annotation in a top level metadata for the deployment resource.
However, McLennan teaches such use: (Abstract, see Data can be transferred between computers at remote sites by transferring the data itself, or by transferring files showing identified by the non-matching sub-signature (e.g., the byte at the beginning of the 2K bytes run through a hashing algorithm) would be added [406]) (emphasis added).
Malasky, Kryloff, McCowan, Rossett and McLennan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan, Rossett and McLennan before him or her, to modify the system of Malasky, Kryloff, McCowan and Rossett, in particular Malasky to include the teachings of McLennan, as a method of creation of binary delta files, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to specify section signatures, as suggested by McLennan (column 7, lines 22-34, column 27, lines 6-28).      

   In regards to claim 14,
the required user generated digital signature and (11) identification of the section within the deployment resource are each appended to an annotation in a top level metadata for the deployment resource.
However, McLennan teaches such use: (Abstract, see Data can be transferred between computers at remote sites by transferring the data itself, or by transferring files showing how data at an originating site can be recreated from data already present at a receiving site), (Fig. 2, Create a list of files and signatures, 204 Sent the list of files and signatures to the receiving site, 205 compare list of files and signatures) and (column 7, lines 22-34, see if not all information in F.sub.1 has been added to the patch, the process of FIG. 4a would generate the next sub-signature of F.sub.1 to be used in creating the patch [404]…. This sub-signature would then be checked to see if it matches any of the sub-signatures for F.sub.2 [405].  If there is not a match, then the portion of F.sub.1 identified by the non-matching sub-signature (e.g., the byte at the beginning of the 2K bytes run through a hashing algorithm) would be added [406]) (emphasis added).
Malasky, Kryloff, McCowan, Rossett and McLennan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan, Rossett and McLennan before him or her, to modify the system of Malasky, Kryloff, McCowan and Rossett, in particular Malasky to include the teachings of McLennan, as a method of creation of binary delta files, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that .      
11.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malasky in view of Kryloff in view of McCowan in view of Ranjan et al., U.S. Patent No. 10,915,349 (hereinafter Ranjan). 
In regards to claims 1 and 15 the rejections above are incorporated respectively.
   In regards to claim 6, Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
the deployment resource is a Kubernetes YAML file.
However, Ranjan teaches such use: (Abstract, see receiving instructions to re-deploy the application from the one or more VMs to a container environment) and (column 5, lines 61-64, see in some implementations, such container topology can be in the form of a set of yaml files representing POD, PV, and PVC, etc. for Kubernetes or another suitable managed container eco-system).
Malasky, Kryloff, McCowan and Ranjan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Ranjan before him or her, to modify the system of Malasky, Kryloff and McCowan in particular Malasky to include the teachings of Ranjan, as a  containerized application deployment, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability 
    In regards to claim 20, Malasky, Kryloff and  McCowan, in particular Malasky doesn’t explicitly teach:
the deployment resource is a Kubernetes YAML file.
However, Ranjan teaches such use: (Abstract, see receiving instructions to re-deploy the application from the one or more VMs to a container environment) and (column 5, lines 61-64, see in some implementations, such container topology can be in the form of a set of yaml files representing POD, PV, and PVC, etc. for Kubernetes or another suitable managed container eco-system).
Malasky, Kryloff, McCowan and Ranjan are analogous art because they are from the same field of endeavor, software deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Malasky, Kryloff, McCowan and Ranjan before him or her, to modify the system of Malasky, Kryloff and McCowan in particular Malasky to include the teachings of Ranjan, as a  containerized application deployment, and accordingly it would enhance the system of Malasky, which is focused on software installation, because that would provide Malasky with the ability to utilize a YAML file as suggested by Ranjan (column 5, lines 61-64, p. 15, lines 37-50).      
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Murase et al., 8166304      Security policies for an architecture.

Brickell et al., 11212095    Allowing restricted external access to devices.


13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193